Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 15, and 23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 14, and 22 of prior U.S. Patent No. 10,924,155. This is a statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, 16-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13, 15-21, and 23 of U.S. Patent No. 10,924,155. Although the claims at issue are not identical, they are not patentably distinct from each other because of a deletion of the limitation “allocating to a short range carrier class a short range subset of carriers within the defined frequency-hopping spectrum between the first communications device and the second communications device”. The deleted limitation was omitted to broaden the scope of the claim. Therefore, deletion of the additional limitations in the instant claim would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 13-14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakubov et al (US 2018/0234358) in view of Sancho et al (US 6,778,831). Hereinafter referred to as Jakubov and Sancho.
Regarding claims 1, 14, and 20. Jakubov discloses a method of carrier selection for wireless communications between a first communications device and a second communications device in a frequency hopping communications system comprising (see at least paragraphs [0011], [0017], [0031], [0039], [0042]-[0044], and [0089]: communication devices communicate over long range Bluetooth or short rage Bluetooth technology using frequency hopping): allocating to a long range carrier class a long range subset of carriers within a defined frequency-hopping spectrum between the first communications device and the second communications device (see at least paragraphs [0011], [0017], [0031], [0039], [0042]-[0044], and [0089]); and transmitting data between the first communications device and the second communications device comprising frequency hopping between carriers only within the long range subset of carriers responsive to identifying the high transmit power level condition (see at least paragraphs [0011], [0017], [0031], [0039], [0042]-[0044], and [0089]).
Jakubov discloses all the limitations of the claimed invention with the exception of monitoring a transmit power level between the first communications device and the second communications device; identifying a high transmit power level condition comprising determining whether the transmit power level exceeds a threshold value. However, Sancho, from a similar field of endeavor, teaches monitoring a transmit power level between the first communications device and the second communications device; identifying a high transmit power level condition comprising determining whether the transmit power level exceeds a threshold value (see at least claim 3 and summary of the invention). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Sancho, as indicated, into the communication method of Jakubov for the purpose of saving battery, improving communication between devices and reduce interference.
Regarding claims 4 and 16. Jakubov in view of Sancho discloses a method wherein the first communications device comprises a Bluetooth base device and the second communications device comprises a user wearable Bluetooth mobile device (see at least paragraphs [0038]-[0039]).
Regarding claim 5. Jakubov in view of Sancho discloses a method wherein the first communications device comprises a user wearable Bluetooth mobile device and the second communications device comprises a Bluetooth base device (see at least paragraphs [0038]-[0039]).
Regarding claim 8. Jakubov in view of Sancho discloses a method wherein the long range subset of carriers are distributed throughout the defined frequency-hopping spectrum (see at least paragraphs [0011], [0017], [0031], [0039], [0042]-[0044], and [0089]).
Regarding claim 13. Jakubov in view of Sancho discloses a methodwherein upon identifying the high transmit power level condition, the first communications device or the second communications device contacts a third device which allocates the long range subset of carriers within the defined frequency-hopping spectrum between the first communications device and the second communications device (Sancho: see at least abstract and summary: in the case of high power, the system handover communication to another serving station).
Claims 6-7, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubov in view of Sancho and further in view of Li et al (US 2014/0187237). Hereinafter referred to as Li.
Regarding claims 6, 17 and 24, Jakubov in view of Sancho discloses all the limitations of the claimed invention with the exception that the long range subset of carriers are distributed within two or more sub-bands of the defined frequency-hopping spectrum, wherein each sub-band of the two or more sub-bands comprise two or more adjacent carriers, and wherein each sub-band is separated from any other sub-band by two or more carriers. However, Li from the same field of endeavor teaches specifying a frequency hopping map and dedicating some frequencies in the spectrum as BAD frequencies (see at least claims 14, 17 and figure 13). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Li into the communication method of Jakubov in view of Sancho by configuring the long range subset of carriers to be distributed within two or more sub-bands of the defined frequency-hopping spectrum, wherein each sub-band of the two or more sub-bands comprise two or more adjacent carriers, and wherein each sub-band is separated from any other sub-band by two or more carriers for the purpose of reducing interference and collisions.
Regarding claim 7. Jakubov in view of Sancho and further in view of Li discloses a method wherein the two or more sub-bands comprise a first sub-band located in a lower one-third of the defined frequency-hopping spectrum, a second sub-band located in a middle one-third of the defined frequency-hopping spectrum, and a third sub-band located in a higher one-third of the defined frequency-hopping spectrum (it can be concluded from Li by dedicating multiple BAD channels to separate between dedicated frequencies within the frequency spectrum (more or less intervals could be allocated depending on network designer or Admin)).
Claims 9-12, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubov in view of Sancho and further in view of Rison (US 2014/0064301).
Regarding claims 9, 18 and 22. Jakubov in view of Sancho discloses all the limitations of the claimed invention with the exception of monitoring an activity level within the long range subset of carriers. However, Rison, from the same field of endeavor, teaches a method of monitoring an activity level within the long range subset of carriers (see at least paragraph [0045]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Rison, as indicated, into the communication method of Jakubov in view of Sancho for the purpose of managing resources efficiently and providing service to a large number of devices.
Regarding claims 10 and 19. Jakubov in view of Sancho and further in view of Rison discloses a method further comprising dynamically adjusting a size of the long range subset of carriers responsive to the activity level within the long range subset of carriers (see at least paragraph [0045]). 
Regarding claims 11 and 21. Jakubov in view of Sancho and further in view of Rison discloses a method wherein the activity level within the long range subset of carriers comprises a number of long-range users (see at least paragraph [0045]). 
Regarding claim 12. Jakubov in view of Sancho and further in view of Rison discloses a method wherein the activity level within the long range subset of carriers comprises a wireless traffic a number of long-range users are creating on the long-range subset of carriers (see at least paragraph [0045]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476